DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Status of Claims
3.	Claims 1, 3-17, 19 and 20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2020/0349362) in view of Micks et al (US 2017/0177954) and Moravanszky et al (US 8,243,064).

Regarding Claim 5, Maloney discloses a system (e.g., see Figs. 1, 2), comprising one or more processors (16); and memory (14) that stores computer-executable instructions that, if executed, cause the one or more processors to: 
receive sensor data from a sensor of the system (e.g., see Para 36; Para 65; receive sensor data from a sensor such as LIDAR); input the sensor data into a machine learned model trained to output object parameters (see Para 36; Para 40; such as using sensor data to determine one or more equivalent observed object parameters associated with the observed object); receive, from the machine learned model, parameters for a simulated object; provide the parameters for the simulated object to an object generator; and obtain, from the object generator, an object model that conforms to the parameters for the simulated object (see Fig. 11; Para 36; Para 40; Para 48; Para 73; such as the object detection module including an Artificial Neural Network is trained and optimized to recognize objects) but is not explicit about the machine learned model trained, at least in part, on a plurality of simulated sensor return signals generated by simulating sensor returns of object models in a simulated environment; wherein each object model is simulated based on an object parameter set associated with the object model.
In an analogous art, Micks equally discloses the machine learned model trained, at least in part, on a plurality of simulated sensor return signals generated by simulating sensor returns of object models in a simulated environment (e.g., see Para 31; Para 39; Para 41); Moravanszky further discloses wherein each object model is simulated based on an object parameter set associated with the object model (see Col 2 lines 27-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maloney to include the machine learned model trained, at least in part, on a plurality of simulated sensor return signals generated by simulating sensor returns of object models in a simulated environment; wherein each object model is simulated based on an object parameter set associated with the object model, as taught by Micks and Moravanszky to take advantage of known technique of machine-learn training for more accurate simulation of the real world.

Regarding Claim 6, Maloney further discloses the machine learned model is trained, based at least in part on generating a plurality of object models based at least in part on a plurality of object parameter sets; generating a plurality of sensor return signals based at least in part on the plurality of object models; and training the machine learned model based at least in part on the plurality of sensor return signals and the plurality of object parameter sets (see Para 48).

Regarding Claim 8, Maloney further discloses the sensor data includes image data, a radar data, or a LIDAR data comprising a real-world object (see Para 37; Para 64-65; such as a LIDAR data).

Regarding Claim 10, Maloney further discloses the machine learned model comprises a neural network, logistic regression, linear discriminant analysis, classification regression trees, Naive Bayes, K-Nearest Neighbors, learning vector quantization, support vector machines, random forest, boosting algorithm, k-means clustering algorithm, or k-median clustering algorithm (see Para 7; such as a neural network).

Allowable Subject Matter
5.	Claims 1, 3-4, 13-17, 19 and 20 are allowed.
Claims 7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 3-17, 19 and 20 have been considered but are moot in view of new grounds of rejection.

Conclusion
7.	Claims 1, 3-4, 13-17, 19 and 20 are allowed.
Claims 5-6, 8, 10 are rejected.
Claims 7, 9, 11 and 12 are objected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier2016 communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426